DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 46 and 63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 October 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14-16, 20 and 68-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummings (US 20130075264 A1) as submitted on Applicant's Information Disclosure Statement on 31 January 2020 in view of Hubel (US 20040232005 A1).
In regards to claim(s) 7, Cummings discloses a system, comprising: an electrochemical processing tank (Claims 1 and 8); a set of electrodes (Claim 1) configured for depositing a multilayer nanolaminate coating on a workpiece (Claims 1 and 8 - the substrate is the workpiece - any electrode is configured for depositing a multilayer nanolaminate coating); an electrodeposition power supply (Claim 1) connected to the set of electrodes (52, 54, 56, 58 in figure 2), the electrodeposition power supply comprising an input connection configured to receive a complex (all waveforms are considered to be complex) waveform signal (Claim 1 and paragraphs 0019, 0020 and 0032), the electrodeposition power supply configured to amplify the complex waveform signal (Claims 1 and 7) to generate a desired electrodeposition waveform (Paragraphs 0019, 0020 and 0032), the desired electrodeposition waveform configured to deposit at least one layer (Paragraphs 0013 and 0014) of the multilayer nanolaminate coating on the workpiece (Claim 1); and a processor-based (Paragraph 0003 - DSP 40 in figure 2) 30 in figure 2; Claim 1) comprising: a waveform synthesizer circuit (Paragraph 0020) configured to generate the complex waveform signal (Paragraphs 0019, 0020 and 0032); a synthesizer control circuit (Claims 7 and 8 and paragraph 0030 - 42 in figure 2 - FPGA providing a feedback loop) configured to control the waveform synthesizer circuit based at least in part on a recipe (Paragraph 0020) having parameters related to the depositing at least one layer of the multilayer nanolaminate coating (Claim 1 and paragraphs 0019, 0020 and 0032 -process parameters like current, time or parameters of the waveform-), the synthesizer control circuit configured to control the complex waveform signal (Paragraphs 0019, 0020 and 0032) generated by modulating in real-time a waveform shape (Paragraphs 0019 and 0032), a frequency (Paragraph 0019 - waveform rise time-), an amplitude (Paragraphs 0019, 0020 and 0032 -current; voltage -), an offset, a slew, a wavelength, a phase, a velocity, a derivative of the complex waveform signal, or a combination thereof; and a controller output circuit connected to the input of the electrodeposition power supply (44 in figure 2), the controller output circuit configured to transmit the complex waveform signal to the input (Claims 1, 7 and 8).
While Cummings discloses a set of electrodes, the set of electrodes are not positioned along at least a portion of a length of the electrochemical process tank, wherein each of the plurality of portions of the electrode along the length of the electrode.  Instead, Cummings discloses annular portions (52, 54, 56, 58; Fig. 2).
Hubel pertains to electroplating systems (paragraph 26) to process electric circuit boards (paragraph 1) and is therefore in the same field of endeavor as Cummings which electroplates microelectronic devices/workpieces (paragraph 2).  Hubel discloses a segmented counter-electrode (abstract; Fig. 3; 13.1, 13.2, 13.3, 13.4) which are a plurality of portions of an electrode along a length of an electroplating bath (1; Fig. 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the geometry of Cummings’ electrodes to Hubel’s geometry because Hubel teaches that such would be effective in that the extent of the electrolytic treatment is equal or at least approximately the same on all surface areas of the workpieces (Hubel, paragraph 21).
In regards to claim(s) 14, Cummings discloses the controller comprises a network communications circuit connected to an external communications network and configured to receive a recipe (via Ethernet 22; paragraph 32).
20 may handle/receive process parameters from a tool control computer 12 (a node) via Ethernet 22 and send it on to the DSP 40 (paragraph 32).
In regards to claim(s) 16, Cummings discloses the node is configured to receive a recipe (setting the proper parameters; paragraph 31) and process-based controller is configured to adjust current density, voltage, waveform as process feedback information is taken in (paragraphs 31-32).
In regards to claim(s) 20, Cummings discloses saving waveform files which sent to power supplies (paragraph 32). 
In regards to claim(s) 68, Cummings discloses each power supply is configured to transmit the desired waveform to the electrode (Paragraphs 0019, 0020 and 0032).
In regards to claim(s) 69, Cummings discloses each processor-based controller (Paragraph 0003 - DSP 40 in figure 2; 30 in figure 2; Claim 1) is configured to transmit the desired waveform to the electrode (Paragraphs 0019, 0020 and 0032).
In regards to claim(s) 70, Hubel discloses the segmented electrode as having a length of a bar (13.1-13.4, Fig. 3) and it can be either a cathode or an anode (electrolytically metallized or electrolytically etched; paragraph 20).
In regards to claim(s) 71, Cummings discloses an anode (52, 54, 56, 58; Fig. 2; paragraph 12).
In regards to claim(s) 72, Cummings discloses the system comprises the controller (30; Fig. 2; paragraph 12) includes a DSP section (40) connected with a FPGA section (42) which controls the power transistor section (44); these correspond to a waveform synthesizer circuit, synthesizer control circuit and a controller output circuit connected to the input of the power supply.
In regards to claim(s) 73, Cummings discloses wherein the waveform synthesizer circuit is configured to generate the complex waveform signal, and wherein the synthesizer control circuit is configured to control the waveform synthesizer circuit based at least in part on a recipe having parameters related to the depositing at least one layer of the multilayer nanolaminate coating (the FPGA allows for “hands off” optimization of system parameters with the possibility of remote testing, system update and update of optimization parameters, paragraph 19), the synthesizer control circuit configured to control the complex waveform signal generated by modulating in real-time a waveform shape, a 
In regards to claim(s) 74, Cummings discloses wherein the recipe comprises instructions for generating the desired electrodeposition waveform; and wherein the instructions comprise a current density of the desired electrodeposition waveform, a current waveform profile of the desired electrodeposition waveform, a voltage waveform profile of the desired electrodeposition waveform, or a combination thereof (the system 10 receives the proper parameters of a current waveform from a tool control computer 12 via Ethernet 22 and send it – a recipe - on the DSP 40; paragraphs 31-32).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794